Citation Nr: 0506411	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a compensable evaluation prior to January 
31, 2004, for the service-connected arthritis of the right 
shoulder.

2.  Entitlement to an evaluation in excess of 10 percent as 
of January 31, 2004, for the service-connected degenerative 
arthritis of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to August 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board remanded this matter in December 2003 for 
additional development.  That Remand also included the issue 
of service connection for a skin disorder of the feet, 
including athlete's foot, pain, cellulitis, and a yeast 
infection.  In a rating decision dated in March 2004, the RO 
granted service connection for tinea cruris and tinea pedis, 
claimed as foot pain, cellulitis, and yeast infection.  That 
rating decision is considered a full grant of that issue on 
appeal.  Also in that rating decision, the RO increased the 
evaluation for the veteran's service-connected right shoulder 
from a zero percent to a 10 percent evaluation, effective 
from January 31, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In the December 2003 Remand, the RO was asked to ensure that 
the veteran was notified of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The RO was 
also directed to ensure that a VA examination specific to the 
matters on appeal was scheduled and conducted, and that the 
necessary opinions were provided.  

The VA orthopedic examination was conducted in January 2004 
and the examination report with the requested medical 
findings and opinion is of record.  No additional medical 
evidence is necessary in this case.  

A VCAA letter dated in January 2004 was also sent; however, 
the issue on appeal was misidentified in the letter as that 
of service connection for degenerative arthritis of the right 
shoulder.  

Where the RO fails to comply with the directives included in 
a prior remand, the matter must be remanded again for 
additional development.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In view of the above, the Board hereby remands this matter 
for compliance with the prior Remand directives with respect 
to the notification provisions of the VCAA.  

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




